DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an application filed on 04/20/2021, wherein claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 8-10, 13, 14, 16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 13 recites “wherein the signature is stored in a signature file, stored after storing an initial software installation onto the network connected device, that comprises …”.  It is unclear whether the signature or the signature file is stored after the initial software installation.  It is also unclear which element “that comprises” is referring to, i.e. the signature, the signature file or the initial software installation.  The claims are therefore rendered indefinite.
Clams 3, 5, 8-10, 14, 16 and 19-21 are dependent from claims 2 and 13.  As a result they are rejected under the same rationale as claims 2 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 11, 12, 15, 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rijnders et al. (US 2014/0372805), hereinafter Rijnders, in view of Momchilov et al. (US 2020/0374233), hereinafter Momchilov.
Regarding claim 1, Rijnders discloses a method for self-healing a network connected device, the method comprising: 
identifying, by executing commands, a signature in a log file, wherein the signature identifies a problem with the network connected device (Rijnders, Fig. 3A, 3B: managed services router/MSR 305a, 305b (network connected device) comprises controller and CPE networking device; [0067]: controller has processor for executing operations (commands); [0181]: controller checks log information from the CPE networking device; the log information indicates failure symptom (signature) for a fault/problem); 
identifying, by executing commands, a signature script file associated with the signature (Rijnders, [0187], Fig. 11, items 1008, Table 1: each fault condition and failure symptom (signature) has an associated set of self-healing rules (signature script file); [0181]: controller executes corrective measures, and therefore identifiers the set of self-healing rules (signature script file) associated with the failure symptom (signature)), wherein the signature script file is stored after storing an initial software installation onto the network connected device (Rijnders, [0183]: controller is controlled by a set of initial self-healing rules (initial software installation); adjusted self-healing rules (signature script file) tuned for the particular device are later stored); and 
executing at least one command of the signature script file to correct the problem with the network connected device (Rijnders, [0186]: controller applies the self-healing rules (commands of the signature script file) to perform self-healing (correct the problem)).
Rijnders does not explicitly disclose executing commands in application space; executing at least one application space command.
However, Momchilov discloses 
executing commands in application space (Momchilov, [0075], [0076]: health monitor is an application (i.e. executable commands) running in user mode (application space) for ensuring an appliance (network connected device) is functioning properly);
executing at least one application space command (Momchilov, [0075], [0076]: health monitor is an application (i.e. executable commands) running in user mode (application space) for ensuring an appliance (network connected device) is functioning properly).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Regarding claim 12, the limitations have been addressed in the rejection of claim 1, and furthermore, Rijnders discloses a self-healing network connected device (Rijnders, Fig. 3A, 3B: managed services router/MSR 305a, 305b), comprising: a processor configured to (Rijnders, [0067]).
Regarding claim 22, the limitations have been addressed in the rejection of claim 1, and furthermore, Rijnders discloses a non-transitory computer readable medium having instructions operable to cause one or more processors to perform the operations (Rijnders, [0076]).
Regarding claim 4, Rijnders discloses wherein executing the at least one command is performed by the network connected device (Rijnders, [0186]: controller (network connected device) applies self-healing rules (commands)).
Rijnders does not explicitly disclose wherein the at least one application space command is executable directly at a command line interface of the network connected device; at least one application space command.
However, Momchilov discloses wherein the at least one application space command is executable directly at a command line interface of the network connected device (Momchilov, [0075]: user space is used by health monitoring programs (commands) running in user mode (application space); user mode includes a command line interface), and 
wherein executing the at least one application space command is performed by the network connected device (Momchilov, [0075]-[0076]: health monitoring programs (commands) run in user space (application space) on an appliance (network connected device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Regarding claim 6, Rijnders discloses further comprising: evaluating the log file periodically, and identifying the signature in the log file as a result of evaluating the log file periodically (Rijnders, [0181]: controller checks log information for measured failure symptoms (signatures); [0063]: controller executes periodic measurements of the failure symptoms (signatures)).
Regarding claim 7, Rijnders discloses wherein the network connected device is a set-top box, a modem, a router, or an Internet of Things device (Rijnders, [0068]).
Regarding claim 11, Rijnders discloses 
wherein identifying the signature in the log file is performed by a computing device of a Multiple System Operator (Rijnders, Figs 3A, 3B, [0031]: incident management device is part of the service provider (Multiple Systems Operator); [0181]: incident management device checks log information for failure symptom (signature)), 
wherein identifying the signature script file associated with the signature is performed by the computing device of the Multiple System Operator, and includes uploading the signature script file from the computing device of the Multiple System Operator to the network connected device (Rijnders, [0066]: incident management device (Multiple Systems Operator) adjusts, and therefore identifies, self-healing rules (signature script file) for a failure symptom (signature) and propagates the self-healing rules (signature script file) to a controller (network connected device)), and 
wherein executing the at least one command of the signature script file to correct the problem with the network connected device is performed by the network connected device (Rijnders, [0186]: controller (network connected device) applies the self-healing rules (commands) to perform self-healing (correct the problem)).
Rijnders does not explicitly disclose application space command.
However, Momchilov discloses application space command (Momchilov, [0075], [0076]: health monitor is an application (i.e. executable commands) running in user mode (application space) for ensuring an appliance (network connected device) is functioning properly).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Regarding claim 15, Rijnders does not explicitly disclose wherein the at least one application space command is executable directly at a command line interface of the network connected device.
However, Momchilov discloses wherein the at least one application space command is executable directly at a command line interface of the network connected device (Momchilov, [0075]: user space is used by health monitoring programs (commands) running in user mode (application space); user mode includes a command line interface), and 
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Regarding claims 17 and 18, the limitations have been addressed in the rejections of claims 6 and 7, respectively.

Claims 2, 3, 5, 8, 10, 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rijnders in view of Momchilov, further in view of Xu (CN 109614469A – citing the machine translation).
Regarding claim 2, Rijnders and Momchilov do not explicitly disclose wherein the signature is stored in a signature file, stored after storing an initial software installation onto the network connected device, that comprises a signature field identifying the signature, a log file field identifying the log file, and an action field identifying the signature script file associated with the signature.
However, Xu discloses wherein the signature is stored in a signature file, stored after storing an initial software installation onto the network connected device, that comprises a signature field identifying the signature, a log file field identifying the log file, and an action field identifying the signature script file associated with the signature (Xu, pg. 7, ln 2 – Table 2: keyword rule base (signature file) stores fault name (signature), log name and diagnostic logic (signature script file); pg. 5, last paragraph – pg. 6, ln 2: keyword database (signature file) is increased (stored) without revising the main program code (initial software installation)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Regarding claim 3, Rijnders and Momchilov do not explicitly disclose wherein identifying the signature in the log file includes reading the signature file to obtain signature information and log file information, and wherein identifying the signature script file associated with the signature includes reading the signature file to obtain the signature script file information.
However, Xu discloses wherein identifying the signature in the log file includes reading the signature file to obtain signature information and log file information (Xu, pg. 6, Sec. ‘Mode of Execution’, par. 5 – pg. 7, ln 1: identifying log name and fault name (signature information) from the keyword database (signature file)), and 
wherein identifying the signature script file associated with the signature includes reading the signature file to obtain the signature script file information (Xu, pg. 6, Sec. ‘Mode of Execution’, par. 5 – pg. 7, ln 1: identifying diagnostic logic code (signature script file)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Regarding claim 5, Rijnders discloses further comprising: 
downloading a downloadable file to the network connected device before executing the at least one command, and the at least one command causes the network connected device to read and use at least some of the contents of the downloadable file (Rijnders, [0193]: self-healing rules (downloadable file) are propagated to the controller (network connected device); [0186]: controller (network connected device) applies the self-healing rules (commands) to perform self-healing).
Rijnders does not explicitly disclose application space command; wherein the action field of the signature file identifies the downloadable file.
However, Momchilov discloses application space command (Momchilov, [0075]-[0076]: health monitoring programs (commands) run in user space (application space) on an appliance (network connected device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Furthermore, the combination of Rijnders and Momchilov do not explicitly disclose wherein the action field of the signature file identifies the downloadable file.
However, Xu discloses wherein the action field of the signature file identifies the file (Xu, pg. 7, Table 1 & the following paragraph: diagnostic logic (action field) identifies a script (file)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device receives self-healing rules (downloadable signature script file) from a service provider to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Regarding claim 8, Rijnders discloses
wherein the signature script file is stored on a writable portion of a storage device of the network connected device (Rijnders, [0116]: self-healing rules (signature script file) is stored on controller (network connected device)), 
wherein identifying the signature in the log file is performed by the network connected device (Rijnders, [0181]: controller (network connected device) checks log information for failure symptoms (signature)), 
wherein identifying the signature script file associated with the signature is performed by the network connected device (Rijnders, [0181], [0186]: controller (network connected device) executes corrective measures and therefore identifies the set of self-healing rules (signature script file) associated with the failure symptom (signature)), and 
wherein executing the at least one command of the signature script file to correct the problem with the network connected device is performed by the network connected device (Rijnders, [0186]: controller (network connected device) applies the self-healing rules (commands) to perform self-healing (correct the problem)).
Rijnders does not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device; application space command.
However, Momchilov discloses application space command (Momchilov, [0075]-[0076]: health monitoring programs (commands) run in user space (application space) on an appliance (network connected device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Furthermore, the combination of Rijnders and Momchilov do not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device.
However, Xu discloses wherein the signature file is stored on a writable portion of a storage device of the network connected device (Xu, pg. 5, Sec. “Content of the Invention”, par. 3: establishing (storing) keyword base (signature file) comprising fault name (signature)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Regarding claim 10, Rijnders discloses 
wherein identifying the signature in the log file is performed by the network connected device (Rijnders, [0181]: controller (network connected device) checks log information for failure symptoms (signature)), 
wherein identifying the signature script file associated with the signature is performed by the network connected device (Rijnders, [0181], [0186]: controller (network connected device) executes corrective measures and therefore identifies the set of self-healing rules (signature script file) associated with the failure symptom (signature)), and includes downloading the signature script file from a computing device of a Multiple System Operator (Rijnders, [0193], Figs. 3A, 3B, [0031]: self-healing rules (signature script files) are propagated to the controller (network connected device) from the incident management device of the service provider (Multiple Systems Operator)), and 
wherein the step of executing the at least one command of the signature script file to correct the problem with the network connected device is performed by the network connected device (Rijnders, [0186]: controller (network connected device) applies the self-healing rules (commands) to perform self-healing (correct the problem)).
Rijnders does not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device; application space command.
However, Momchilov discloses application space command (Momchilov, [0075]-[0076]: health monitoring programs (commands) run in user space (application space) on an appliance (network connected device)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders and Momchilov before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes operations (commands) to perform self-healing as taught by Rijnders, to include executing the operations in user mode (application space) as taught by Momchilov.  The motivation for doing so would have been to restrict any crashes to the user/application space in order to avoid affecting the entire operating system.
Furthermore, the combination of Rijnders and Momchilov do not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device.
However, Xu discloses wherein the signature file is stored on a writable portion of a storage device of the network connected device (Xu, pg. 5, Sec. “Content of the Invention”, par. 3: establishing (storing) keyword base (signature file) comprising fault name (signature)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Regarding claims 13 and 16, the limitations have been addressed in the rejections of claims 2 and 5, respectively.
Regarding claim 19, Rijnders discloses wherein the signature script file is stored on a writable portion of a storage device of the network connected device (Rijnders, [0116]: self-healing rules (signature script file) is stored on controller (network connected device)).
Rijnders and Momchilov do not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device.
However, Xu discloses wherein the signature file is stored on a writable portion of a storage device of the network connected device (Xu, pg. 5, Sec. “Content of the Invention”, par. 3: establishing (storing) keyword base (signature file) comprising fault name (signature)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract). 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rijnders in view of Momchilov and Xu, further in view of Chidambaram (US 2016/0073159).
Regarding claim 9, Rijnders discloses further comprising: 
storing the signature script file on the writable portion of the storage device of the network connected device as transmitted from the computing device of the Multiple Systems Operator (Rijnders, [0116]: self-healing rules (signature script files) are stored on the controller (network connected device); [0193], Figs. 3A, 3B, [0031]: self-healing rules (signature script files) are propagated to the controller (network connected device) from the incident management device of the service provider (Multiple Systems Operator)).
Rijnders, Momchilov and Xu do not explicitly disclose storing the signature file on the writable portion of the storage device of the network connected device as transmitted from a computing device of a Multiple Systems Operator.
However, Chidambaram discloses storing the signature file on the writable portion of the storage device of the network connected device as transmitted from a computing device of a Multiple Systems Operator (Chidambaram, [0035], [0036], Fig. 4, [0026], [0014]: STB (network connected device) downloads a mapping of self-help media and respective error code (signature file) from server (multiple systems operator) to self-help database in memory).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov, Xu and Chidambaram before him or her before the effective filing date of the claimed invention, to modify a method in which a network device maintains a mapping (signature file) between fault name (signature), log name and diagnostic logic (signature script file) as taught by Rijnders, Momchilov and Xu, to include enabling the device to download the mapping from a server as taught by Chidambaram.  The motivation for doing so would have been to facilitate providing the device with new or updated self-help information when available (Chidambaram, [0037]).
Regarding claim 20, the limitations have been addressed in the rejection of claim 9.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rijnders in view of Momchilov and Xu, further in view of Choi (US 2007/0169118).
Regarding claim 21, Rijnders discloses wherein the processor is configured to: 
download the signature script file associated with the signature from a computing device of a Multiple System Operator (Rijnders, [0193], Figs. 3A, 3B, [0031]: self-healing rules (signature script files) are propagated to the controller (network connected device) from the incident management device of the service provider (Multiple Systems Operator)).
Rijnders and Momchilov do not explicitly disclose wherein the signature file is stored on a writable portion of a storage device of the network connected device; based on the signature script file information read from the signature file.
However, Xu discloses wherein the signature file is stored on a writable portion of a storage device of the network connected device (Xu, pg. 5, Sec. “Content of the Invention”, par. 3: establishing (storing) keyword base (signature file) comprising fault name (signature)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov and Xu before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device executes application space operations (commands) to perform self-healing as taught by Rijnders and Momchilov, to include enabling the device to maintain a mapping between fault name (signature), log name and diagnostic logic (signature script file) as taught by Xu.  The motivation for doing so would have been to facilitate expanding the detection of fault types without modifying main program codes (Xu, Abstract).
Furthermore, the combination of Rijnders, Momchilov and Xu does not explicitly disclose based on the signature script file information read from the signature file.
However, Choi discloses based on the signature script file information read from the signature file (Choi, [0033]: reading a code version table (signature file) to determine the file name of software code (signature script file) to be downloaded).
It would have been obvious to one of ordinary skill in the art, having the teachings of Rijnders, Momchilov, Xu and Choi before him or her before the effective filing date of the claimed invention, to modify a method in which the controller of a network device receives self-healing rules (signature script file) from a service provider to perform self-healing as taught by Rijnders, Momchilov and Xu, to include enabling the device to identify the script (signature script file) to be downloaded from a file as taught by Choi.  The motivation for doing so would have been to facilitate providing the device with the version and/or location of the software to be downloaded (Choi, [0029]).

Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
 Purushothaman et al. (US 2021/0397527) discloses monitoring engine that uses a script map to identify solution scripts associated with a detected issue, and executes a selected solution script to resolve the detected issue (Purushothaman, [0035], [0039]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Primary Examiner, Art Unit 2458